Citation Nr: 1810764	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss for the period prior to June 7, 2016, and in excess of 50 percent thereafter.

2. Entitlement to an initial rating in excess of 20 percent for chronic low back pain syndrome with compression fractures of L2 and L3 and degenerative changes associated with a left thigh wound to Muscle Group XIV.


REPRESENTATION

Veteran represented by:	Michael Sullivan, an attorney


WITNESS AT HEARING ON APPEAL

The Veteran, through his attorney representative


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1951 to April 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case has been remanded by the Board on several occasions; first in October 2014, again in March 2016, and finally in December 2016.  It has been returned to the Board for appellate review.

The Veteran's representative presented testimony on his behalf at a February 2016 Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claims on appeal, the Board received notice in November 2017 that the Veteran died in that same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44  (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-334 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of the processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017).


ORDER

The appeal is dismissed.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


